DETAILED ACTION
Election/Restrictions
Claims 10-14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2021.  Although the applicant indicated that claims 1-16 all read on the elected species, with claims 17-20 indicated as withdrawn, it has been determined that claims 10-14 are directed to non-elected species (claim 10 directed only to figures 32A/B, species J, claim 11 directed only to figures 22-23, species F, claim 12 directed only to figure 33, species K and claims 13 and 14 directed only to figure 34, species L; see paragraphs 104, 105, 115 and 117) and have also been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson et al. (2014/0359968).
Regarding claim 1, Eriksson discloses a cleaning apparatus comprising: a housing (102); at least one agitator (114) configured to be rotatably coupled to said housing; a combing unit (130; shown as a blade but alternatively disclosed as a comb in the last line of paragraph 31) comprising a plurality of spaced teeth (inherent on a “comb-like structure”) configured to contact said agitator for preventing build up and removing debris; and a switch (138) configured to cause said combing unit to move between an active mode (not shown) in which said plurality of spaced teeth are configured to contact said agitator for preventing build up and removing debris, and an inactive mode (Fig. 3) in which said plurality of spaced teeth are configured to not contact said agitator.
Regarding claim 2, Eriksson further discloses that movement of said switch is configured to cause said combing unit to rotate about a pivot axis (134) between said active mode and said inactive mode.
Regarding claim 4, Eriksson further discloses that said switch includes a switch body configured to move in a slot (clearly shown in cross-section Fig. 3 as opening that pedal portion 166 passes through from inside to outside of housing) formed in the housing.
Regarding claims 15-16, Eriksson further discloses that said switch further includes a spring (148) as a biasing device configured to cause said combing unit to default to said inactive mode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (9,314,140; to be referred to hereinafter as “E140”) in view of Eriksson et al. (2014/0359968; to be referred to hereinafter as “E968”).
Regarding claim 1, E140 discloses a cleaning apparatus comprising: a housing (1); at least one agitator (3) configured to be rotatably coupled to said housing; an agitator cleaning unit (5) configured to contact said agitator for preventing build up and removing debris; and a switch (6) configured to cause said combing unit to move between an active mode (Fig. 4b) in which said plurality of spaced teeth are configured to contact said agitator for preventing build up and removing debris, and an inactive mode (Fig. 4a) in which said plurality of spaced teeth are configured to not contact said agitator.  However, E140 fails to disclose a plurality of teeth for the agitator cleaning unit.  As discussed supra, E968 discloses a similar agitator cleaning blade and teaches that the blade may alternatively be replaced by a comb (last line of paragraph 31).  Therefore, it would have been obvious to one of ordinary skill in the art that the blade of E140 may alternatively be replaced by a comb, as taught by E968, which would be understood to provide different cleaning functions, may be more effective in capturing string or hair from the agitator and/or may be more effective for different types of agitators that are 
Regarding claim 2, E140 further discloses that movement of said switch is configured to cause said combing unit to rotate about a pivot axis between said active mode and said inactive mode.
Regarding claim 3, E140 further discloses that the switch is configured to convert linear motion (defined as a “push button” motion) of the switch into said rotational motion of said combing unit about said pivot axis. 
Regarding claim 4, E140 further discloses that said switch includes a switch body configured to move in a slot (clearly shown in Figs. 1 and 2 as opening that pedal button 6 passes through from inside to outside of housing, which will also be necessary for the configuration of Fig. 5) formed in the housing.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (9,314,140; “E140”) in view of Eriksson et al. (2014/0359968; “E968”) as applied to claim  1 and further in view of Boddy et al. (7,690,079).
Regarding claim 5, E140 fails to disclose a removable panel on the housing.  Boddy discloses a similar cleaner head with an agitator therein, and teaches that the entire upper portion of the housing is formed as an openable panel (Fig. 4) to allow a user easy access to the 
Regarding claims 6 and 7, E140 discloses the limitations therein, as previously discussed for claims 2 and 4.
Regarding claim 8, E140 further discloses that said switch further includes a post (7) configured to extend from said switch body and a cam (not numbered but clearly extending from the agitator cleaner in Fig. 5 to engage with post 7) coupled to said combing unit, wherein said post configured to engage said cam such that linear movement of said switch body in said slot causes said rotational movement of said combing unit about said pivot axis.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gunter et al. (11,109,735) provides another cleaner having similar structure as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11 February 2022